UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 27, 2007 (Date of earliest event reported) CMALT (CITIMORTGAGE ALTERNATIVE LOAN TRUST), SERIES 2007-A6 (Issuer in Respect of the CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A6 REMIC Pass-Through Certificates) (Exact name of issuing entity as specified in its charter) CITICORP MORTGAGE SECURITIES, INC. (Exact name of depositor as specified in its charter) CITIMORTGAGE, INC. (Exact name of sponsor as specified in its charter) New York 333-130333-26 Applied For (State or other jurisdiction of organization of issuing entity) (Commission File No. of Issuing Entity) (I.R.S. Employer Identification No.) 1000 Technology Drive, O'Fallon, Missouri 63368 (Address of principal executive offices) (Zip Code) Depositor's Telephone Number, including area code:(636) 261-1313 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01Financial Statements and Exhibits (d)Exhibits Item 601(a) of Regulation S-K Exhibit No. Description (5.1) Legality Opinion of Michael S. Zuckert, Esq. (8.1) Tax Opinion of Cadwalader, Wickersham & Taft LLP. (23.1) Consent of Michael S. Zuckert (included as part of Exhibit 5.1). (23.2) Consent of Cadwalader, Wickersham & Taft LLP (included as part of Exhibit 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: June 27, 2007 CITICORP MORTGAGE SECURITIES, INC. (Depositor) By:/s/ Michael J. Tarpley Michael J. Tarpley Assistant Secretary Index to Exhibits Exhibit No. Description (5.1) Legality Opinion of Michael S. Zuckert, Esq. (8.1) Tax Opinion of Cadwalader, Wickersham & Taft LLP. (23.1) Consent of Michael S. Zuckert (included as part of Exhibit 5.1). (23.2) Consent of Cadwalader, Wickersham & Taft LLP (included as part of Exhibit 8.1).
